
	

115 S2137 IS: To amend the Rural Development Act of 1972 to improve access to grants for evidence-based substance use disorder treatment services in rural areas, and for other purposes.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2137
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Donnelly (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Development Act of 1972 to improve access to grants for
			 evidence-based substance use disorder treatment services in rural areas,
			 and for other purposes.
	
	
		1.Rural health and safety education programs
 (a)In generalSection 502(i) of the Rural Development Act of 1972 (7 U.S.C. 2662(i)) is amended—
 (1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following:
					
 (5)Substance use disorder education and preventionIn making grants under this subsection, the Secretary shall give priority to an applicant that will use the grant for substance use disorder education, prevention, or treatment..
 (b)Technical amendmentsTitle V of the Rural Development Act of 1972 (7 U.S.C. 2661 et seq.) (as amended by subsection (a)) is amended—
 (1)in section 502, in the matter preceding subsection (a), by inserting (referred to in this title as the Secretary) after Agriculture; and (2)by striking Secretary of Agriculture each place it appears (other than in section 502 in the matter preceding subsection (a)) and inserting Secretary.
				
